Fourth Court of Appeals
                               San Antonio, Texas
                                     February 9, 2017

                                   No. 04-17-00026-CV

                          Michele R. PAULI and Alann Torres,
                              Appellants/Cross-Appellees

                                            v.

                        Michael D. HAYES and Teresa C. Hayes,
                              Appellees/Cross-Appellants

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-12272
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
    Appellee's motion for extension of time to file notice of cross-appeal is hereby
GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court